Exhibit 15.1 August3, 2017 To the Board of Directors and Stockholders of TreeHouse Foods, Inc. 2021 Spring Road Suite 600 Oak Brook, Illinois 60523 We have reviewed, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the unaudited interim financial information of TreeHouse Foods, Inc. and subsidiaries for the periods ended June 30, 2017, and 2016, as indicated in our report dated August 3, 2017; because we did not perform an audit, we expressed no opinion on that information.
